OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, the declaration that the Buffalo Fiscal Stability Authority (the BFSA) does not have the authority to freeze the wages of plaintiffs vacated, and plaintiffs’ complaint as against defendant BFSA dismissed.
In 2003, the legislature enacted the Buffalo Fiscal Stability Authority Act (the Act), declaring “that the city of Buffalo is facing a severe fiscal crisis, and that the crisis cannot be resolved absent assistance from the state” (Public Authorities Law § 3850-a); and determining that the City’s untenable reliance on “annual extraordinary increases in state aid to balance its budget” presented a grave issue of “overriding state concern . . . requiring the legislature to intervene” (id.). To that end, the legislature created the BFSA, a public benefit corporation empowered to control and freeze municipal-employee wages that were set “pursuant to collective bargaining agreements, other analogous contracts or interest arbitration awards” (id. § 3858 [2] [c] [i]). On April 21, 2004, the BFSA adopted Resolution No. 04-35 (available at http://www.bfsa.state.ny.us/ meetings2004/resolutions/res0435.pdf), which directed that “effective immediately, there shall be a freeze with respect to all wages, wage rates, and salary amounts for all employees of the *959City and all Non-exempt Covered Organizations, to the full extent authorized by the Act.” This wage freeze was meant “to prevent and prohibit any increase in wage rates, wages or salaries for any employee of the City or a Non-exempt Covered Organization” (emphases added).*
Plaintiffs, who are at-will, seasonal employees of the City’s Public Works Department, commenced this class action against the City and its Mayor in January 2008. Plaintiffs alleged that the City violated Buffalo’s Living Wage Ordinance (City of Buffalo Code § 96-19) by failing to pay them scheduled wage increases; they asked for injunctive relief and retroactive pay. After the City and Mayor interposed the wage freeze resolution as an affirmative defense, plaintiffs amended their complaint to include the BFSA as a defendant and to seek a declaration that the “Buffalo Fiscal Stability [Authority] Act does not authorize or empower [the BFSA] to freeze or control wages of [p]laintiffs and the class.”
Plaintiffs moved for partial summary judgment against the BFSA, and the BFSA cross-moved for summary judgment, asserting that plaintiffs’ claim against it was time-barred because the declaratory relief requested was in substance an administrative challenge subject to CPLR article 78’s four-month limitations period. Supreme Court rejected the BFSA’s statute-of-limitations defense, and issued the declaration sought by plaintiffs. The Appellate Division affirmed (82 AD3d 1654 [4th Dept 2011]), and we granted leave to appeal (17 NY3d 714 [2011]).
In Solnick v Whalen (49 NY2d 224 [1980]), we established that the statute of limitations in an action for a declaratory judgment is determined “by reference to the gravamen of the claim or the status of the defendant party” (id. at 229). If a declaratory judgment action could have been commenced by an alternative proceeding “for which a specific limitation period is statutorily provided, then that period” applies instead of CPLR 213 (l)’s six-year catchall provision (id. at 230). As a result, we must “examine the substance of [the] action to identify the relationship out of which the claim arises and the relief [is] sought” (id. at 229).
Here, plaintiffs dispute the BFSA’s decision to suspend their scheduled wage increases. They do not quarrel with the wage *960freeze generally; rather, they contest its application to them through the BFSA’s administrative action. Such a challenge should have been raised by commencing a CPLR article 78 proceeding within four months after the BFSA’s adoption of Resolution No. 04-35 (see Solnick, 49 NY2d at 232 [“an ad hoc determination of an individual party’s right of reimbursement (is) a determination more accurately classified as administrative rather than legislative”]). The dissent counters that the BFSA, in fact, “had no authority to freeze the wages due plaintiffs pursuant to the Living Wage Ordinance” (dissenting op at 962). But whether or not authorized to do so, the BFSA froze plaintiffs’ wages and once this happened, the City and Mayor were bound by its action.

 The wage freeze remained in effect until July 1, 2007, when the BFSA lifted it (see Buffalo Fiscal Stability Authority Resolution No. 07-21, available at http://www.bfsa.state.ny.us/meetings2007/resolutions/res07021.pd0.